                                                                                                 FILED
                                UNITED STATES DISTRICT CO
                              SOUTHERN DISTRICT OF CALIFO                              I,.. FEB 2 7 2019
                                                                               .      C~l.lii:::::AK::-,7'."u.s:-•..,.Dl..,.ST-Rl-CT_C_O_JURT
                                                                                   SOUTHERN DISTRICT OF CAUFORNIA
 UNITED STATES OF AMERICA,                                                     BY
                                                             Case No. 19-cr-00438-WQH

                                          Plaintiff,
                        vs.
                                                             JUDGMENT OF DISMISSAL
 KARLA ALEJANDRA OROZCO
                                        Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

IZl of the offense( s) as charged in the Information:
      Count I - 8:1324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation; Aiding and Abetting


                                                 ~;z
                                                 ~:-,--Hon. Michael S. Berg---+{--------
                                                       United States District Judge
